       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 1 of 23. PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

BELINDA DURM                                      )        CASE NO.
407 Sycamore Road, Apt. 2                         )
Trenton, Ohio 45067                               )        JUDGE:
                                                  )
                              Plaintiff,          )
                                                  )
                      v.                          )        COMPLAINT FOR DAMAGES
                                                  )        AND REINSTATEMENT
IQOR HOLDINGS US LLC                              )
4836 Brecksville Road                             )        JURY DEMAND ENDORSED
Richfield, Ohio 44286                             )        HEREIN
                                                  )
       Serve also:                                )
       IQOR Holdings US LLC                       )
       c/o Corporation Service Company            )
       50 W. Broad Street, Suite 1330             )
       Columbus, Ohio 43215                       )
                                                  )
       -and-                                      )
                                                  )
GARY JANZIG                                       )
c/o IQOR HOLDINGS US LLC                          )
4836 Brecksville Road                             )
Richfield, Ohio 44286                             )
                                                  )
       Serve also:                                )
       Gary Janzig, statutory agent               )
       937 Bristol Lane                           )
       Northfield, Ohio 44056                     )
                                                  )
                              Defendants.         )

       Plaintiff Belinda Durm, by and through undersigned counsel, as her Complaint against

the Defendants, states and avers the following:

                                      PARTIES AND VENUE

1.   Durm is a resident of the city of Lorain, county of Lorain, state of Ohio.
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 2 of 23. PageID #: 2



2.    IQOR Holdings US LLC (“IQOR”) is a foreign limited liability company that operates a

      business located at 4836 Brecksville Road, Richfield, Ohio 44286.

3.    Upon information and belief, Janzig is a resident of the state of Ohio.

4.    Janzig was at all times hereinafter mentioned, an individual who was a manager and/or

      supervisor at IQOR who acted directly or indirectly in the interest of IQOR.

5.    Janzig was at all times hereinafter mentioned an employer of/at IQOR.

6.    Janzig made and/or participated in the adverse actions asserted herein.

7.    At all times referenced herein, Janzig supervised and/or controlled the employment of

      Durm with IQOR and acted directly or indirectly in the interest IQOR in relation to its

      employees, including controlling and/or establishing its day to day operations and

      respective compensation practices; therefore, Janzig is an employer within the meaning of

      Ohio R.C. § 4112.01 (A)(2); Article II, Section 34a of the Ohio Constitution; and the Fair

      Labor Standards Act (“FLSA”), 29 § U.S.C. 203(d).

8.    At all times referenced herein, Janzig was an employer within the meaning of 29 U.S.C.

      § 2611(4)(A)(i)-(iii) of the Family Medical Leave Act, (“FMLA”), 29 U.S.C. § 2617, et seq.

9.    Janzig is a “person” within the meaning of Ohio R.C. § 4112.01(A)(1).

                                  PERSONAL JURISDICTION

9.    Defendants hire citizens of the state of Ohio, contracts with companies in Ohio, and own or

      rent property in Ohio. As such, the exercise of personal jurisdiction over Defendants

      comports with due process.

10.   Durm performed work in this judicial district, was paid unlawfully by Defendants pursuant

      to work performed in this district and/or was hired out of this district.




                                                  .2
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 3 of 23. PageID #: 3



11.   This cause of action arose from or relates to the contacts of Defendants with Ohio

      residents, thereby conferring specific jurisdiction over Defendants.

                     SUBJECT MATTER JURISDICTION AND VENUE

10.   This Court has jurisdiction over the subject matter of this action under 29 U.S.C. § 216(b)

      and 28 U.S.C. § 1331, in that Durm is alleging federal law claims under the Americans with

      Disabilities Act (“ADA”) 42 U.S.C. 126 § 12101 et seq., the FMLA, 29 U.S.C § 2601, et

      seq., and the FLSA, 29 U.S.C. § 201 et seq.

12.   This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Durm’s state law

      claims under Ohio’s anti-discrimination statute, Ohio R.C. § 4112.01, et seq; the Ohio

      Minimum Fair Wages Standards Act (“OMFWSA”); and the Ohio Constitution because

      those claims derive from a common nucleus of operative facts.

13.   Venue is proper in this District because Defendants do a sizeable portion of their business

      in this District, and many of the wrongs herein alleged occurred in this District.

                                           COVERAGE

14.   At all times referenced herein, IQOR formed a single enterprise within the meaning of

      Section 3(r) of the FLSA, 29 U.S.C. § 203(r); and formed a single enterprise engaged in

      commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in

      that said enterprise at all times hereinafter mentioned had employees engaged in commerce

      or in the production of goods for commerce, or employees handling, selling or otherwise

      working on goods or materials that have been moved in or produced for commerce by any

      person and in that enterprise had an annual gross volume of sales made or business done of

      not less than $500,000.00.




                                                    .3
        Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 4 of 23. PageID #: 4



15.   At all times material to the Complaint, Durm directly participated in the actual movement

      of things in interstate commerce by regularly using instrumentalities of interstate commerce

      in her work, namely by using the telephone to solicit and take payments from debtors

      across the country in the furtherance of IQOR’s debt collection business.

16.   At all times referenced herein, Defendants were employers within the meaning of the

      FLSA and the OMFWSA.

17.   At all times referenced herein, IQOR was an employer within the meaning of 29 U.S.C.

      § 2611(4)(A)(i)-(iii) of the Family Medical Leave Act (“FMLA”), in that Defendant, at all

      times thereinafter mentioned, engaged in commerce or in any industry or activity affecting

      commerce and employed 50 or more employees for each working day during each of 20 or

      more calendar workweeks in the current or preceding calendar year. 29 U.S.C. § 2617, et seq.

18.   Within 300 days of the conduct alleged below, Durm filed a Charge of Discrimination with the

      Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2019-02355 against

      IQOR.

19.   On or about January 7, 2020, the EEOC issued and mailed a Notice of Right to Sue letter to

      Durm regarding the Charges of Discrimination brought by Durm against IQOR in EEOC

      Agency Charge No. 532-2019-02355.

20.   Durm received her Right to Sue letter from the EEOC in accordance with 42 U.S.C.

      § 2000e-5(f)(1) - which has been attached hereto as Plaintiff's Exhibit A.

21.   Durm has filed this Complaint within 90 days of the issuance of the Notice of Right to Sue

      letter.

22.   Durm has properly exhausted her administrative remedies pursuant to 29 C.F.R.

      § 1614.407(b).



                                                .4
        Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 5 of 23. PageID #: 5



                                               FACTS

          (Facts Relating To Durm’s Employment And Termination From IQOR).

23.   Durm is a former employee of IQOR.

24.   IQOR hired Durm on or about January 23, 2018.

25.   IQOR employed Durm as a debt collector.

26.   Durm had no meaningful history of performance-based discipline during her employment.

27.   Durm suffers from bilateral osteoarthritis in her knees.

28.   Durm suffers from degenerative joint disease in her back.

29.   The symptoms Durm suffers as a result of the bilateral osteoarthritis and degenerative joint

      disease substantially impair one or more major life activities including working.

30.   As a result of suffering from bilateral osteoarthritis and degenerative joint disease, Durm is

      considered disabled.

31.   IQOR became aware that Durm suffered from bilateral osteoarthritis and degenerative joint

      disease.

32.   Janzig became aware that Durm suffered from bilateral osteoarthritis and degenerative joint

      disease.

33.   In the alternative, Defendants perceived Durm to be disabled.

34.   Despite this actual or perceived disabling condition, Durm was still able to perform the

      essential functions of her job with or without reasonable accommodation.

35.   In the summer of 2018, Durm had to start receiving injections in her knees as a result of her

      disability.

36.   Durm did not advise Defendants prior to her hiring that she would need to receive

      injections in her knees as a result of her hiring.



                                                   .5
        Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 6 of 23. PageID #: 6



37.   Durm suffered swelling and pain following the injections.

38.   Durm would periodically request time off work due to the pain she suffered as a result of

      her disability.

39.   When Durm advised Defendants that she would be receiving injections and may need time

      off work, Defendants did not engage in an interactive process to find a reasonable

      accommodation for Durm’s disability.

40.   Defendants violated 42 U.S.C. 126 § 12101 et seq. when no one at IQOR engaged in an

      interactive process to find a reasonable accommodation for Durm’s disability.

41.   Defendants violated R.C. § 4112.01 et seq. when no one at IQOR engaged in an interactive

      process to find a reasonable accommodation for Durm’s disability.

42.   Defendants have no contemporaneously created documents reflecting any effort to

      determine if Durm should be accommodated after disclosing that she would need

      injections.

43.   Defendants would instruct Durm to work four ten-hour shifts to make up for requesting

      time off work.

44.   Defendants were aware working ten-hour shifts would exacerbate Durm’s symptoms.

45.   Defendants instructed Durm to work longer shifts following time off because of her

      disability.

46.   In the alternative, Defendants instructed Durm to work longer shifts following time off

      because of her perceived disability.

47.   Durm requested that IQOR provide her with an ergonomic chair to accommodate her

      disability.

48.   IQOR told Durm that she could buy her own ergonomic chair if she wanted one.



                                               .6
        Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 7 of 23. PageID #: 7



49.   Durm’s request for an ergonomic chair was reasonable.

50.   Providing Durm an ergonomic chair for her disability would not have created and/or caused

      an undue hardship on Defendants.

51.   Defendants did not determine if Durm’s request for an ergonomic chair would cause an

      undue hardship.

52.   Defendants have no contemporaneously created documents reflecting any effort to

      determine if Durm’s request for an ergonomic chair would cause an undue hardship.

53.   After Durm requested an ergonomic chair, no one at IQOR engaged in the interactive

      process to find a reasonable accommodation for Durm.

54.   Defendants violated 42 U.S.C. § 12101 et seq. when no one at IQOR engaged in an

      interactive process to find a reasonable accommodation for Durm when she requested an

      ergonomic chair.

55.   Defendants violated R.C. § 4112.01 et seq. when no one at IQOR engaged in an interactive

      process to find a reasonable accommodation for Durm when she requested an ergonomic

      chair.

56.   IQOR threatened to discipline Durm because she was taking too long for bathroom breaks.

57.   Durm has difficulty walking due to her disability.

58.   It would take Durm longer than an average person to walk to and from the bathrooms due

      to her disability.

59.   IQOR’s bathrooms were located far away from Durm’s work location.

60.   IQOR threatened to write up Durm for taking long bathroom breaks because of her

      disability.




                                                .7
        Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 8 of 23. PageID #: 8



61.   Alternatively, IQOR threatened to write up Durm for taking long bathroom breaks because

      of her perceived disability.

62.   IQOR threatened to dock Durm’s pay as a result of taking long bathroom breaks.

63.   IQOR threatened to dock Durm’s pay as a result of taking long bathroom breaks because of

      her disability.

64.   Alternatively, IQOR threatened to dock Durm’s pay as a result of taking long bathroom

      breaks because of her perceived disability.

65.   Durm complained to IQOR that threatening to dock her pay due to taking long bathroom

      breaks was harassing and/or discriminating on the basis of her disability.

66.   It would be reasonable to allow Durm to take longer bathroom breaks.

67.   Allowing Durm to take long bathroom breaks would not cause an undue hardship on

      Defendants.

68.   Defendants did not determine if Durm’s complaint and/or request to take a long bathroom

      break would cause an undue hardship.

69.   Defendants have no contemporaneously created documents reflecting any effort to

      determine if Moore’s complaint and/or request to take a long bathroom break would cause

      an undue hardship.

70.   After threatening to discipline Durm for taking long bathroom breaks, no one at IQOR

      engaged in an interactive process to find a reasonable accommodation for Durm’s

      disability.

71.   Defendants violated 42 U.S.C. § 12101 et seq. when no one at IQOR engaged in an

      interactive process to find a reasonable accommodation for Durm’s disability.




                                                .8
        Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 9 of 23. PageID #: 9



72.   Defendants violated R.C. § 4112.01 et seq. when no one at IQOR engaged in an interactive

      process to find a reasonable accommodation for Durm’s disability.

73.   Durm took off work on September 3-6, 2018 due to suffering from severe pain from her

      disability.

74.   Durm advised Defendants that she would need to take off September 3-6, 2018 due to

      suffering from severe pain from her disability.

75.   Durm advised Defendants on September 7, 2018 that she wanted to apply for a leave of

      absence due to her disability.

76.   Durm advised Defendants on September 7, 2018 that she would like to apply for FMLA

      leave so that she could take a leave of absence due to her disability.

77.   Durm applied for FMLA leave on or about September 7, 2018 so that she could take a

      leave of absence due to her disability.

78.   Defendants advised Durm that she did not qualify for FMLA leave.

79.   Defendants advised Durm that she could apply for and use ADA disability leave.

80.   Durm’s doctor complied with requests from IQOR for information regarding her disability

      and work limitations.

81.   Durm’s doctor advised Defendants that Durm could work but that Durm may have to leave

      work at times due to severe pain.

82.   Durm received a work release with restrictions on or about November 8, 2018.

83.   Durm could have performed her essential job duties with Defendants with or without

      reasonable accommodation(s) as of November 8, 2018.

84.   Defendants advised Durm that if she were not able to return to work without restrictions on

      January 2, 2019, that her employment would be terminated.



                                                 .9
      Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 10 of 23. PageID #: 10



85.   Defendants were aware that due to Durm’s disability, she would have some restrictions as

      of January 2, 2019.

86.   Defendants told Durm that she could not return to work unless she did not have any work

      restrictions because of her disability.

87.   Alternatively, Defendants told Durm that she could not return to work unless she did not

      have any work restrictions because of a perceived disability.

88.   Defendants told Durm that she could not return to work unless she did not have any work

      restrictions because Defendants did not want to accommodate her disability.

89.   Defendants told Durm that she could not return to work unless she did not have any work

      restrictions because Durm made complaints that they were discriminating against her

      because of a disability and/or perceived disability.

90.   Defendants terminated Durm’s employment on or about January 7, 2019 because she could

      not return to work without restrictions.

91.   Defendants terminated Durm’s employment because of her disability.

92.   Alternatively, Defendants terminated Durm’s employment because of a perceived

      disability.

93.   Defendants terminated Durm’s employment because they did not want to accommodate her

      disability.

94.   Defendants terminated Durm’s employment because Durm made protected complaints

      regarding discrimination on the basis of her disability and/or perceived disability.

95.   Defendants terminated Durm in retaliation for applying for FMLA leave.

96.   Defendants terminated Durm in retaliation for asking if she could utilize FMLA leave.




                                                 .10
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 11 of 23. PageID #: 11



 97.   Defendants terminated Durm in retaliation for requesting to utilize FMLA leave so as to

       block her from becoming eligible to use FMLA leave.

            (Facts Relating To Durm’s Claims Under The FLSA And OMFWSA).

 98.   At all times referenced herein, Durm was paid hourly and was thus non-exempt from the

       overtime requirements of the FLSA and OMFWSA.

 99.   Durm was paid $13.50 per hour during her employment with Defendants.

100.   From time to time, Durm worked greater than 40 hours in a single work week.

101.   Durm used a computer in connection with her work.

102.   Durm’s hours of work were captured via a computer program installed on the computer

       Durm used to perform her job duties (“Time Program”)

103.   The Time Program would not begin recording Durm’s time until she was logged into her

       computer; had opened all necessary software; and was taking calls.

104.   Durm typically had to log into her computer as much as 15 minutes before her shift started

       in order to get logged into her computer and to get all of her software up and running (“Pre-

       Shift Work”).

105.   Durm was not paid for Pre-Shift Work.

106.   Sometimes Durm would be delayed in logging into her computer or from opening certain

       software due to technical issues with the software or because of problems with her

       password(s) (“Software Delays”).

107.   Durm was not paid for the extra time it took to log into her computer or to start up her

       software when there were Software Delays.




                                                 .11
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 12 of 23. PageID #: 12



108.   Upon information and belief, Defendants would not begin recording Durm’s time until she

       received a call; time Durm spent waiting for her first call to come in was not compensated

       (“Lag Time”).

109.   As a result of the unpaid Pre-Shift Work, Software Delays, and Lag Time, Durm was not

       paid for 15 minutes to an hour of work each day (“Unpaid Work”).

110.   As a result of Durm’s Unpaid Work, she was denied overtime pay for all overtime worked.

111.   Defendants’ conduct as alleged herein constitutes a willful violation of the FLSA within the

       meaning of 29 U.S.C. § 255(a).

112.   Defendants’ conduct as alleged herein is so egregious that Defendants cannot establish that

       they had a good faith belief that their conduct reasonably complied with the FLSA.

                 COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF
                                 42 U.S.C. 126 § 1201 et seq.

                                 (Asserted Against IQOR Only).

113.   Durm restates each and every prior paragraph of this Complaint, as if it were fully restated

       herein.

114.   Durm suffers from bilateral osteoarthritis in her knees.

115.   Durm suffers from degenerative joint disease in her back.

116.   The symptoms Durm suffers as a result of the bilateral osteoarthritis and degenerative joint

       disease substantially impair one or more major life activities including working.

117.   As a result of suffering from bilateral osteoarthritis and degenerative joint disease, Durm is

       considered disabled.

118.   Alternatively, Defendants perceived Durm to be disabled.

119.   Despite any real or perceived disability, Durm could complete her essential job functions

       with or without reasonable accommodation(s).


                                                 .12
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 13 of 23. PageID #: 13



120.   Defendants treated Durm differently than other similarly-situated employees based on her

       disabling condition.

121.   Alternatively, Defendants treated Durm differently than other similarly-situated employees

       based on her perceived disabling condition.

122.   Defendants terminated Durm’s employment without just cause.

123.   Defendants terminated Durm’s employment based on her disability.

124.   Alternatively, Defendants terminated Durm’s employment based on her perceived

       disability.

125.   Defendants violated 42 U.S.C. 126 § 12101 et seq. when they discharged Durm based on

       her disability.

126.   Alternatively, Defendants violated 42 U.S.C. 126 § 12101 et seq. when it discharged Durm

       based on her perceived disability.

127.   Defendants violated 42 U.S.C. 126 § 12101 et seq. by discriminating against Durm based

       on her disabling condition.

128.   Alternatively, Defendants violated 42 U.S.C. 126 § 12101 et seq. by discriminating against

       Durm based on her perceived disabling condition.

129.   Durm suffered emotional distress as a result of Defendants’ conduct, and is entitled

       emotional distress damages pursuant to 42 U.S.C. 126 § 12101 et seq.

130.   As a direct and proximate result of Defendants’ conduct, Durm suffered and will continue

       to suffer damages, including economic, emotional distress and physical sickness damages.




                                                .13
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 14 of 23. PageID #: 14



             COUNT II: FAILURE TO ACCOMMODATE IN VIOLATION OF
                            42 U.S.C. 126 § 12101 et seq.

                                  (Asserted Against IQOR Only).

131.   Durm informed Defendants of her disabling condition.

132.   Durm requested accommodations from Defendants to assist with her disabilities including

       changing her schedule.

133.   Durm requested accommodations from Defendants including an ergonomic chair to

       decrease the pain she felt while sitting at work.

134.   Durm requested accommodations from Defendants including having some time off work to

       deal with pain associated with her disability.

135.   Durm’s requested accommodations were reasonable.

136.   There was an accommodation available that would have been effective and would have not

       posed an undue hardship to IQOR.

137.   Defendants failed to engage in the interactive process of determining whether Durm needed

       an accommodation.

138.   Defendants failed to provide an accommodation to Durm.

139.   Defendants violated 42 U.S.C. 126 § 12101 et seq. by failing to provide Durm a reasonable

       accommodation.

140.   Durm suffered emotional distress as a result of Defendants’ conduct, and is entitled

       emotional distress damages pursuant to 42 U.S.C. 126 § 12101 et seq.

141.   As a direct and proximate result of Defendants’ conduct, Durm suffered and will continue

       to suffer damages, including economic, emotional distress and physical sickness damages.




                                                  .14
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 15 of 23. PageID #: 15



       COUNT III: RETALIATION IN VIOLATION OF 42 U.S.C. 126 § 12101 et seq.

                                  (Asserted Against IQOR Only).

142.   Durm restates each and every prior paragraph of this complaint, as if it were fully restated

       herein.

143.   As a result of the Defendants’ discriminatory conduct described above, Durm complained

       about the disability discrimination she was experiencing.

144.   Subsequent to Durm’s reporting of disability discrimination to Defendants, they failed to

       provide her reasonable accommodations.

145.   Subsequent to Durm’s reporting of disability discrimination to Defendants, they refused to

       permit Durm to return to work even though she could work with or without reasonable

       accommodation(s).

146.   Subsequent to Durm’s reporting of disability discrimination to Defendants, they terminated

       her employment.

147.   Defendant’s actions were retaliatory in nature based on Durm’s opposition to the unlawful

       discriminatory conduct.

148.   Pursuant to 42 U.S.C. 126 § 12101 et seq., it is unlawful to discriminate in any manner

       against any other person because that person has opposed any unlawful discriminatory

       practice defined under this statute.

149.   Durm suffered emotional distress as a result of Defendants’ conduct, and is entitled

       emotional distress damages pursuant to 42 U.S.C. 126 § 12101 et seq.

150.   As a direct and proximate result of Defendants’ retaliatory discrimination against and

       termination of Durm, she suffered and will continue to suffer damages, including

       economic, emotional distress and physical sickness damages.



                                                .15
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 16 of 23. PageID #: 16



 COUNT IV: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. § 4112.01 et seq.

                                (Asserted Against All Defendants).

151.   Durm restates each and every prior paragraph of this Complaint, as if it were fully restated

       herein.

152.   Durm suffers from bilateral osteoarthritis in her knees.

153.   Durm suffers from degenerative joint disease in her back.

154.   The symptoms Durm suffers as a result of the bilateral osteoarthritis and degenerative joint

       disease substantially impair one or more major life activities including working.

155.   As a result of suffering from bilateral osteoarthritis and degenerative joint disease, Durm is

       considered disabled.

156.   Alternatively, Defendants perceived Durm to be disabled.

157.   Despite any real or perceived disability, Durm could complete her essential job functions

       with or without reasonable accommodation(s).

158.   Defendants treated Durm differently than other similarly-situated employees based on her

       disabling condition.

159.   Alternatively, Defendants treated Durm differently than other similarly-situated employees

       based on her perceived disabling condition.

160.   Defendants terminated Durm’s employment without just cause.

161.   Defendants terminated Durm’s employment based on her disability.

162.   Alternatively, Defendants terminated Durm’s employment based on her perceived

       disability.

163.   Defendants violated R.C. § 4112.01 et seq. when they discharged Durm based on her

       disability.



                                                 .16
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 17 of 23. PageID #: 17



164.   Alternatively, Defendants violated R.C. § 4112.01 et seq. when it discharged Durm based

       on her perceived disability.

165.   Defendants violated R.C. § 4112.01 et seq. by discriminating against Durm based on her

       disabling condition.

166.   Alternatively, Defendants violated R.C. § 4112.01 et seq. by discriminating against Durm

       based on her perceived disabling condition.

167.   Durm suffered emotional distress as a result of Defendants’ conduct, and is entitled

       emotional distress damages pursuant to R.C. § 4112.01 et seq.

168.   As a direct and proximate result of Defendants’ conduct, Durm suffered and will continue

       to suffer damages, including economic, emotional distress and physical sickness damages.

  COUNT V: FAILURE TO ACCOMMODATE IN VIOLATION OF R.C. § 4112.01 et seq.

                                (Asserted Against All Defendants).

169.   Durm informed Defendants of her disabling condition.

170.   Durm requested accommodations from Defendants to assist with her disabilities including

       changing her schedule.

171.   Durm requested accommodations from Defendants including an ergonomic chair to

       decrease the pain she felt while sitting at work.

172.   Durm requested accommodations from Defendants including having some time off work to

       deal with pain associated with her disability.

173. Durm’s requested accommodations were reasonable.

174.   There was an accommodation available that would have been effective and would have not

       posed an undue hardship to IQOR.

175.   Defendants failed to engage in the interactive process of determining whether Durm needed

       an accommodation.

                                                  .17
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 18 of 23. PageID #: 18



176.   Defendants failed to provide an accommodation to Durm.

177.   Defendants violated R.C. § 4112.01 et seq. by failing to provide Durm a reasonable

       accommodation.

178.   Durm suffered emotional distress as a result of Defendants’ conduct, and is entitled

       emotional distress damages pursuant to R.C. § 4112.01 et seq.

179.   As a direct and proximate result of Defendants’ conduct, Durm suffered and will continue

       to suffer damages, including economic, emotional distress and physical sickness damages.

             COUNT VI: RETALIATION IN VIOLATION OF R.C. § 4112.02(I).

                                 (Asserted Against All Defendants).

180.   Durm restates each and every prior paragraph of this complaint, as if it were fully restated

       herein.

181.   As a result of the Defendants’ discriminatory conduct described above, Durm complained

       about the disability discrimination she was experiencing.

182.   Subsequent to Durm’s reporting of disability discrimination to Defendants, they failed to

       provide her reasonable accommodations.

183.   Subsequent to Durm’s reporting of disability discrimination to Defendants, they refused to

       permit Durm to return to work even though she could work with or without reasonable

       accommodation(s).

184.   Subsequent to Durm’s reporting of disability discrimination to Defendants, they terminated

       her employment.

185.   Defendant’s actions were retaliatory in nature based on Durm’s opposition to the unlawful

       discriminatory conduct.




                                                .18
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 19 of 23. PageID #: 19



186.   Pursuant to R.C. § 4112.02(I), it is an unlawful discriminatory practice “to discriminate in

       any manner against any other person because that person has opposed any unlawful

       discriminatory practice defined in this section…”

187.   Durm suffered emotional distress as a result of Defendants’ conduct, and is entitled

       emotional distress damages pursuant to R.C. § 4112.01 et seq.

188.   As a direct and proximate result of Defendants’ retaliatory discrimination against and

       termination of Durm, she suffered and will continue to suffer damages, including

       economic, emotional distress and physical sickness damages.

               COUNT VII: RETALIATION IN VIOLATION OF THE FMLA.

                               (Asserted Against All Defendants).

189.   Durm restates each and every prior paragraph of this Complaint, as if it were fully

       restated herein.

190.   During her employment, Durm requested to apply for FMLA leave.

191.   During her employment, Durm requested to utilize FMLA leave.

192.   As of January 1, 2019, Durm had worked at least 1,250 hours for Defendants.

193.   Durm would have worked 12 calendar months with Defendants as of January 23, 2019.

194.   Defendants terminated Durm on or about January 7, 2019.

195.   After Durm requested to apply for FMLA leave, Defendants retaliated against her.

196.   After Durm requested to utilize FMLA leave, Defendants retaliated against her.

197.   Defendants retaliated against Durm by terminating her employment.

198.   Defendants willfully retaliated against Durm in violation of U.S.C. § 2615(a).

199.   As a direct and proximate result of Defendants’ wrongful conduct, Durm is entitled to all

       damages provided for pursuant to the Family Medical Leave Act, including liquidated

       damages, costs, and reasonable attorney’s fees.

                                                .19
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 20 of 23. PageID #: 20



       COUNT VIII: FAILURE TO PAY OVERTIME IN VIOLATION OF THE FLSA
                               (29 U.S.C. § 207).

                                (Asserted Against All Defendants).

200.   Durm restates each and every prior paragraph of this Complaint, as if it were fully restated

       herein and further alleges as follows:

201.   The FLSA requires each covered employer such as IQOR to compensate all non-exempt

       employees at a rate of not less than 1.5 times the regular rate of pay for work performed in

       excess of 40 hours in a work week.

202.   Durm was not exempt from the right to receive overtime pay under the FLSA during her

       employment with Defendants.

203.   Durm is entitled to be paid overtime compensation for all overtime hours worked.

204.   Defendants paid Durm for some overtime hours she worked; however, as a result of

       Defendant’s unlawful failure to pay Durm for all hours worked, Durm was denied all

       overtime pay she was owed.

205.   As a result of Defendants’ failure to properly compensate Dur, at a rate not less than 1.5

       times the regular rate of pay for all work performed in excess of 40 hours in a work week,

       Defendants violated the FLSA, 29 U.S.C. §§ 201 et. seq., including 29 U.S.C. § 207(a)(1)

       and § 215(a).

206.   Durm is entitled to damages in the amount of her unpaid overtime compensation, plus

       liquidated damages as provided by the FLSA, 29 U.S.C. § 216(b), and other such legal and

       equitable relief as the Court deems just and proper, including her attorneys’ fees and costs.

207.   At all times relevant to this action, Defendants willfully failed and refused to pay Plaintiff

       overtime wages required by the FLSA, causing Plaintiff to suffer damage in amounts to be

       proven at trial.


                                                 .20
         Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 21 of 23. PageID #: 21



208.    Defendants either recklessly failed to investigate whether their failure to pay Durm an

        overtime wage for all the hours she worked in excess of 40 per week during the relevant

        time period violated the Federal Wage Laws of the United States, they intentionally misled

        Durm to believe that Defendants were not required to pay her overtime wages for certain

        work she performed, and/or Defendants concocted a scheme pursuant to which they

        deprived Durm all of the overtime pay she earned.

209.    Defendants’ conduct as alleged herein constitutes a willful violation of the FLSA within the

        meaning of 29 U.S.C. § 255(a).

210.    Defendants violated the FLSA without a good faith belief that their conduct was lawful.

211.    Durm requests recovery of her attorney’s fees and costs associated with this cause as

        provided by 29 U.S.C. § 216(b).

       COUNT IX: VIOLATION OF THE OHIO MINIMUM FAIR WAGE STANDARDS
         ACT, O.R.C. § 4111.03, et seq, BASED ON FAILURE TO PAY OVERTIME.

                                (Asserted Against All Defendants).

212.    Durm incorporates by reference the allegations in the preceding paragraphs.

213.    At all relevant times, Defendants have been, and continue to be, an “employer” within the

        meaning of the OMFWSA.

214.    At all relevant times, Defendants have employed and continue to employ, “employees,”

        within the meaning the OMFWSA.

215.    Durm was an employee of Defendants as that term is defined by the OMFWSA.

216.    Ohio R.C. § 4111.03 provides that “[a]n employer shall pay an employee for overtime at a

        wage rate of one and one-half times the employee's wage rate for hours worked in excess of

        forty hours in one workweek, in the manner and methods provided in and subject to the

        exemptions of section 7 and section 13 of the [FLSA]…”


                                                 .21
       Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 22 of 23. PageID #: 22



217.   Defendants failed to pay Durm overtime for all hours she worked in excess of 40 per week.

218.   In denying Durm overtime compensation, Defendants violated the OMFWSA and Article

       II, Section 34a of the Ohio Constitution.

219.   As a direct and proximate result of Defendant’s unlawful conduct, Durm has suffered and

       will continue to suffer a loss of income and other damages.

220.   Having violated the OMFWSA, Defendants are joint and severally liable to Durm pursuant

       to O.R.C. § 4111.10 for the full amount of her unpaid overtime and for costs and

       reasonable attorneys’ fees. Additionally, Defendants are joint and severally liable to Durm

       for an amount equal to twice his unpaid wages. O.R.C. § 4111.14(J).

                                       DEMAND FOR RELIEF

 WHEREFORE, Plaintiff Belinda Durm requests judgment against all Defendants and for an

 Order:

 (a) Requiring Defendants to restore Durm to one of the positions to which she was entitled by
     virtue of her application and qualifications, and expunge her personnel file of all negative
     documentation;

 (b) Awarding against each Defendant compensatory and monetary damages to compensate Durm
     for physical injury, physical sickness, lost wages, emotional distress, and other consequential
     damages, in an amount in excess of $ 25,000 per claim to be proven at trial;

 (c) Awarding punitive damages against each Defendant in an amount in excess of $25,000;

 (d) Awarding Plaintiff unpaid overtime wages and an additional equal amount as liquidated
     damages pursuant to 29 U.S.C. § 216(b);

 (e) Issuing a declaratory judgment that the practices complained of herein are unlawful under the
     FLSA, 29 U.S.C. §§ 201 et seq.

 (f) Issuing a declaratory judgment that Defendants violated the recording-keeping requirements
     of the FLSA, 29 U.S.C. §§ 201 et. seq., including 29 U.S.C. § 211(c) and § 215(a), and the
     OMWFSA, R.C. § 4111.08;

 (g) Issuing an injunction prohibiting Defendants from continued unlawful practices, policies and
     patterns set forth herein;


                                                   .22
      Case: 5:20-cv-00298-BYP Doc #: 1 Filed: 02/11/20 23 of 23. PageID #: 23



(h) An award of reasonable attorneys’ fees and non-taxable costs for Durm’s claims as allowable
    under law;

(i) An award of the taxable costs of this action; and

(j) An award of such other relief as this Court may deem necessary and proper.


                                                        Respectfully submitted,

                                                        /s/ Daniel S. Dubow
                                                        Brian D. Spitz (0068816)
                                                        Daniel S. Dubow (0095530)
                                                        THE SPITZ LAW FIRM, LLC
                                                        25200 Chagrin Boulevard, Suite 200
                                                        Beachwood, OH 44122
                                                        Phone: (216) 291-4744
                                                        Fax: (216) 291-5744
                                                        Email: brian.spitz@spitzlawfirm.com
                                                               daniel.dubow@spitzlawfirm.com


                                                        Attorneys For Plaintiff




                                        JURY DEMAND

   Plaintiff Belinda Durm demands a trial by jury by the maximum number of jurors permitted.



                                                        /s/ Daniel S. Dubow
                                                        Brian D. Spitz (0068816)
                                                        Daniel S. Dubow (0095530)




                                                .23
